Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 12, 2004, by
and among eDiets.Com, Inc., a Delaware corporation, with headquarters located at
3801 W. Hillsboro Boulevard, Deerfield Beach, Florida 33442 (the “Company”), and
the investors listed on the Schedule of Buyers attached hereto as Exhibit A
(each, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. In connection with the Securities Purchase Agreement by and among the parties
hereto and the selling shareholder named therein of even date herewith (the
“Securities Purchase Agreement”), the Company and such selling shareholder have
agreed, upon the terms and subject to the conditions of the Securities Purchase
Agreement, to issue and sell on the date hereof to each Buyer (i) shares (the
“Common Shares”) of the Company’s common stock, par value $.001 per share (the
“Common Stock”), and (ii) certain additional investment rights (the “Additional
Investment Rights”) which will be exercisable to purchase additional shares of
Common Stock (as exercised, the “Additional Investment Right Shares”) in
accordance with the terms of the Additional Investment Rights.

 

B. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1. Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York or the City of Deerfield Beach,
Florida are authorized or required by law to remain closed.

 

b. “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

 

c. “Investor” means a Buyer and any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.



--------------------------------------------------------------------------------

d. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and
governmental or any department or agency thereof.

 

e. “register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

 

f. “Registrable Securities” means: (i) the Common Shares, (ii) the Additional
Investment Right Shares issued or issuable upon exercise of the Additional
Investment Rights, and (iii) any shares of capital stock issued or issuable with
respect to the Common Shares, the Additional Investment Right Shares, or the
Additional Investment Rights as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on exercise of the Additional Investment Rights other than the
expiration thereof.

 

g. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

 

h. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

 

i. “SEC” means the United States Securities and Exchange Commission.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

2. Registration.

 

a. Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than 45 days after the Closing Date (as
defined in the Securities Purchase Agreement) (the “Filing Deadline”), file with
the SEC a Registration Statement on Form S-3 covering the resale of all of the
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration, subject to the provisions of Section 2(d). The Registration
Statement prepared pursuant hereto shall register for resale at least that
number of shares of Common Stock equal to the number of Registrable Securities
as of the trading day immediately preceding the date the Registration Statement
is initially filed with the SEC, subject to adjustment as provided in Section
2(e), and shall contain the “Selling Securityholders” section and “Plan of
Distribution” attached hereto as Annex I. The Company shall use its reasonable
best efforts to have the Registration Statement declared effective by the SEC as
soon as practicable, but in no event later than the date which is (i) in the
event that the Registration Statement is not subject to a review by the SEC, 90
days after the Closing Date, or (ii) in the event that the Registration
Statement is subject to a review by the SEC, 150 days after the Closing Date
(the “Effectiveness Deadline”). Notwithstanding the foregoing, any day on which

 

-2



--------------------------------------------------------------------------------

a Force Majeur (as defined) has occurred or is continuing shall not count toward
the calculation of 90 or 150 days, as applicable; for purposes hereof, “Force
Majeur” shall mean events beyond the control of any party hereto, including but
not limited to acts of God, acts or regulations of any governmental entity, war,
terrorism, riots, insurrection or other hostilities, accident, fire, or flood.

 

b. Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and each increase in the
number of Registrable Securities included therein pursuant to Section 2(e) shall
be allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase thereof is declared
effective by the SEC. In the event that an Investor sells or otherwise transfers
any of such Investor’s Registrable Securities, each transferee shall be
allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of Investors holding at
least a majority of the Registrable Securities.

 

c. Legal Counsel. Subject to Section 5 hereof, the Buyers holding at least a
majority of the Registrable Securities shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or such other counsel
as thereafter designated by the holders of at least a majority of the
Registrable Securities. The Company and Legal Counsel shall reasonably cooperate
with each other in performing the Company’s obligations under this Agreement.

 

d. Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the holders of at least a majority of
the Registrable Securities and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the SEC.

 

e. Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement or an Investor’s allocated portion of the
Registrable Securities pursuant to Section 2(b), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
100% of the number of such Registrable Securities as of the trading day
immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the Company becomes aware of

 

-3



--------------------------------------------------------------------------------

the necessity therefor. The Company shall use its reasonable best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if at any
time the number of shares of Common Stock available for resale under such
Registration Statement is less than the number of Registrable Securities. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations on the exercise of the Additional Investment Rights (other than
the expiration thereof) and such calculation shall assume that the Additional
Investment Rights are then exercisable into shares of Common Stock.

 

f. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the Filing Deadline (a “Filing Failure”) or (B) not declared effective by
the SEC on or before the Effectiveness Deadline (an “Effectiveness Failure”) or
(ii) on any day after the Effective Date sales of all the Registrable Securities
required to be included on such Registration Statement cannot be made (other
than during an Allowable Grace Period (as defined in Section 3(r) below) or as a
result of the circumstances described in Section 3(m) below) pursuant to such
Registration Statement (including, without limitation, because of a failure: (A)
to keep such Registration Statement effective, (B) to disclose such information
as is necessary for sales to be made pursuant to such Registration Statement, or
(C) to register sufficient shares of Common Stock or to have the Common Stock
listed or quoted, or not suspended, on the Principal Market or an Alternative
Market (as each such term is defined in the Securities Purchase Agreement)) (a
“Maintenance Failure”), or (iii) the exercise rights of the holders pursuant to
the Additional Investment Rights are suspended or not honored for any reason
(the foregoing, an “AIR Exercisability Failure”), then, as partial relief for
the damages to any Investor by reason of any such delay in or reduction of its
ability to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each holder of Registrable Securities relating to such Registration
Statement: (1) on each of the day of a Filing Failure, an Effectiveness Failure,
a Maintenance Failure or an AIR Exercisability Failure, as the case may be, an
amount in cash equal to the product of: (i) the aggregate Purchase Price (as
such term is defined in the Securities Purchase Agreement) of such Investor’s
Registrable Securities included in such Registration Statement multiplied by
(ii) 0.015, and (2) on the earlier of the last day of each 30 day period after a
Filing Failure, an Effectiveness Failure, a Maintenance Failure or a AIR
Exercisability Failure, as the case may be, or on the third Business Day after
any such Filing Failure, Effectiveness Failure, Maintenance Failure or AIR
Exercisability Failure is cured, an amount in cash equal to the product of (i)
the aggregate Purchase Price of such Investor’s Registrable Securities included
in such Registration Statement multiplied by (ii) 0.015 (prorated for partial
months); provided however, that the payments, described in clause (1) above
shall not accrue or be payable with respect to an Effectiveness Failure that
arises from a written determination by the SEC that one or more of the Buyers
are acting as underwriters and the Company’s ineligibility to use a Form S-3
Registration Statement for the re-sale of the Registrable Securities. If the
Company fails to make any payments pursuant to this Section 2(f) in a timely
manner, such payments shall bear interest at the rate of 1.5% per month
(prorated for partial months) until paid in full.

 

-4



--------------------------------------------------------------------------------

3. Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

a. The Company shall submit to the SEC, within two (2) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff of the SEC has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than 48 hours after the submission of such request; provided,
that in any case above in which a reference is made to the second Business Day
following the date on which the Company is notified by the SEC that any
Registration Statement will not be reviewed or is no longer subject to further
comments, the Company shall be deemed to not be in violation of this Section
3(a) so long as the Company reasonably determines, after consultation with legal
counsel, that a pre-effective amendment to the Registration Statement would be
necessary or desirable to reflect additional or supplemental financial or other
information that was not reflected in the Registration Statement as filed
(including, without limitation, any information included in a Quarterly Report
on Form 10-Q or other periodic or current report filed with the SEC subsequent
to the original filing of the Registration Statement), so long as such amendment
is filed, and the Registration Statement declared effective, as promptly as
practicable and in any event not later than the period required in Section 2(a)
hereof. The Company shall keep each Registration Statement effective pursuant to
Rule 415 at all times until the earlier of (i) the date as of which the
Investors may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144(k) (or successor
thereto) promulgated under the 1933 Act or (ii) the date on which the Investors
shall have sold all the Registrable Securities covered by such Registration
Statement (the “Registration Period”). The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.

 

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
have

 

-5



--------------------------------------------------------------------------------

incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

c. The Company shall: (i) permit Legal Counsel to review and comment upon: (A) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC, and (B) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (ii) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge: (1) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (2) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor and not otherwise available on the EDGAR
system, and all exhibits, and (3) upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
pursuant to this Section 3.

 

d. The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge: (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor and not otherwise available on the EDGAR system, all exhibits and each
preliminary prospectus, (ii) upon the effectiveness of any Registration
Statement, ten (10) copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request), and (iii) such other documents,
including copies of any preliminary or final prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.

 

e. The Company shall use its reasonable best efforts to: (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company

 

-6



--------------------------------------------------------------------------------

shall not be required in connection therewith or as a condition thereto to: (A)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(e), (B) subject itself to general
taxation in any such jurisdiction, or (C) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify Legal
Counsel and each Investor who holds Registrable Securities of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

 

f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of the prospectus contained
in such supplement or amendment to Legal Counsel and each Investor (or such
other number of copies as Legal Counsel or such Investor may reasonably
request). The Company shall also promptly notify Legal Counsel, and each
Investor in writing: (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor, by
facsimile on the same day of such effectiveness and by overnight mail) (ii) of
any request by the SEC for amendments or supplements to a Registration Statement
or related prospectus or related information, and (iii) of the Company’s
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate.

 

g. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension as soon as reasonably
practicable and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

h. If any Investor is required under applicable securities law to be described
in the Registration Statement as an underwriter, at the reasonable request of
such Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

 

-7



--------------------------------------------------------------------------------

i. Upon the written request of any Investor in connection with any Investor’s
due diligence requirements, if any, the Company shall make available for
inspection by: (i) any Investor, (ii) Legal Counsel, and (iii) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree in writing to hold in strict confidence and shall not make any disclosure
(except to an Investor) or use (including, without limitation, trading in the
Company’s Common Stock on the basis of such Records) of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless: (A) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the 1933
Act, (B) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (C) the information in such Records has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement of which the Inspector has knowledge. Each Investor
agrees that it shall, upon learning that disclosure of such Records is required
or is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential. Nothing herein
(or in any other confidentiality agreement between the Company and any Investor)
shall be deemed to limit the Investors’ ability to sell Registrable Securities
in a manner which is otherwise consistent with applicable laws and regulations.

 

j. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

k. The Company shall use its reasonable best efforts to secure the listing of
all of the Registrable Securities upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all
Registrable Securities from time to time issuable under the terms of the
Securities Purchase Agreement. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

 

-8



--------------------------------------------------------------------------------

l. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

m. If requested by an Investor, the Company shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities.

 

n. The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

o. The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of a Registration Statement.

 

p. The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

q. Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

r. Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the SEC, the Company may
delay the disclosure of material, non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
board of directors of the Company and its counsel, in the best interest of the
Company and, in the opinion of counsel to the Company,

 

-9



--------------------------------------------------------------------------------

otherwise required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Investors in writing of the existence of a Grace Period in
conformity with the provisions of this Section 3(r)(provided that in each notice
the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed twenty (20)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of thirty (30) days and the first
day of any Grace Period must be at least two (2) trading days after the last day
of any prior Grace Period (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in subclause
(i) and shall end on and include the later of: (A) the date the Investors
receive the notice referred to in subclause (ii), or (B) the date referred to in
such notice. The provisions of Section 2(f) hereof shall not be applicable
during the period of any Allowable Grace Period. Upon expiration of the Grace
Period, the Company shall again be bound by the first sentence of Section 3(f)
with respect to the information giving rise thereto unless such material,
non-public information is no longer applicable. Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which an Investor has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the applicable Registration Statement, prior to the Investor’s receipt of the
notice of a Grace Period and for which the Investor has not yet settled.

 

4. Obligations of the Investors.

 

a. At least seven (7) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the filing and
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

 

c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g), Section 3(r) or
the first sentence of 3(f), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until

 

-10



--------------------------------------------------------------------------------

such Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(g), Section 3(r) or the first sentence of 3(f) or
receipt of notice that no supplement or amendment is required. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g), Section
3(r) or the first sentence of 3(f) and for which the Investor has not yet
settled.

 

d. Each Investor covenants and agrees that it will comply with any applicable
prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

e. Each Investor acknowledges and agrees that, with respect to the Registrable
Securities, it and any Person acting on its behalf are and will be aware of and
shall comply with the SEC’s Telephone Interpretation A. 65 (July 1997) regarding
short sales.

 

5. Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company also shall
reimburse the Investors for fees and disbursements of Legal Counsel in
connection with registration filing or qualification pursuant to Sections 2 and
3 of this Agreement, provided that the Company shall only be required to
reimburse the Investors for an amount up to or equal to $10,000.

 

6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration

 

-11



--------------------------------------------------------------------------------

Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered,
or the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
any preliminary prospectus if used prior to the effective date of such
Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement or (iv) any material
violation of this Agreement (the matters in the foregoing clauses (i) through
(iv) being, collectively, “Violations”). Subject to Section 6(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a) (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d), (ii) with respect to any
preliminary prospectus, shall not inure to the benefit of any such Person from
whom the Person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any Person controlling such
Person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, if such prospectus was timely made available by the Company
pursuant to Section 3(d), and the Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
violation and such Indemnified Person, notwithstanding such advice, used it or
failed to deliver the correct prospectus as required by the 1933 Act and such
correct prospectus was timely made available pursuant to Section 3(d), (iii)
shall not be available to the extent such Claim is based on a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
the Company, including a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by the Company pursuant to Section 3(d),
and (iv) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 

b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934

 

-12



--------------------------------------------------------------------------------

Act (each, an “Indemnified Party”), against any Claim for Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Investor will reimburse any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that an Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.

 

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnified Person or the Indemnified
Party, as the case may be, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
or Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprized at all times as to the
status of the

 

-13



--------------------------------------------------------------------------------

defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8. Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

 

-14



--------------------------------------------------------------------------------

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

9. Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of: (A) the name and address of such transferee or assignee, and
(B) the securities with respect to which such registration rights are being
transferred or assigned, (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws, (iv) at or
before the time the Company receives the written notice contemplated by
subclause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained in this
Agreement, and (v) such transfer shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement.

 

10. Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least a majority of the Registrable Securities. Any amendment or
waiver effected in accordance with this Section 10 shall be binding upon each
Investor and the Company. No such amendment shall be effective unless it applies
to all of the holders of the Registrable Securities. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of this Agreement unless the same consideration also is
offered to all of the parties to this Agreement.

 

11. Miscellaneous.

 

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.

 

-15



--------------------------------------------------------------------------------

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally, (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party),
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

 

eDiets.Com, Inc.

3801 W. Hillsboro Boulevard

Deerfield Beach, Florida 33442

Telephone:

  

(954) 360-9022

Facsimile:

  

(954) 570-9041

Attention:

  

Chief Financial Officer

 

with a copy to:

 

Edwards & Angell LLP

350 East Las Olas Boulevard, Suite 1150

Fort Lauderdale, FL 33301

Telephone:

  

(954) 667-6129

Facsimile:

  

(954) 727-2601

Attention:

  

Leslie J. Croland

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:

  

(212) 756-2000

Facsimile:

  

(212) 593-5955

Attention:

  

Eleazer Klein, Esq.

 

If to an Investor, to its address and facsimile number set forth on the Schedule
of Buyers attached hereto or as otherwise provided to the Company upon any
transfer pursuant to Section 9 of this Agreement, with copies to such Investor’s
representatives as set forth on the Schedule of Buyers, or to such other address
and/or facsimile number and/or to the attention of such other Person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt: (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission, or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with subclause (i), (ii) or (iii) above, respectively.

 

-16



--------------------------------------------------------------------------------

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the non- exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

e. This Agreement, the Securities Purchase Agreement and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement, the Securities Purchase
Agreement and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

-17



--------------------------------------------------------------------------------

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

j. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investors holding at least a majority of the Registrable
Securities, determined as if all of the Additional Investment Rights held by
Investors then outstanding have been exercised for Registrable Securities
without regard to any limitations on exercise of the Additional Investment
Rights.

 

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

* * * * * *

 

 

-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: EDIETS.COM, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER: By:     Its:    

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULE OF BUYERS

 

Buyer

--------------------------------------------------------------------------------

  

Address and Fax Number

--------------------------------------------------------------------------------

  

Legal Rep’s Address and Fax

--------------------------------------------------------------------------------

Portside Growth and Opportunity Fund    c/o Ramius Capital Group, L.L.C.   
Schulte, Roth & Zabel LLP      666 Third Avenue, 26th Floor    919 Third Avenue
     New York, NY 10017    New York, NY 10022      Attention: Jeffrey Smith   
Attn: Eleazer Klein, Esq.                          Roger Anscher    Telephone:
(212) 756-2000      Telephone: (212) 845-7955    Fax: (212) 593-5955      Fax:
(212) 845-7999           Residence: Cayman Islands      SF Capital Partners Ltd.
   3600 South Lake Drive           St. Francis, WI 53235           Attention:
Brian Davidson                               Dan McNally           Telephone:
(414) 294-7587           Fax: (414) 294-4487      Gemini Master Fund, Ltd.   
c/o Gemini Investment Strategies, LLC    Duval & Stachenfeld, LLP      35
Waterview Boulevard    300 East 42nd Street      Parsippany, NJ 07054    New
York, New York 10017      Attention: Steven Winters    Attn: Bob Mazzeo, Esq.  
   Telephone: (973) 404-1350    Telephone: (212) 692-5530      Fax: (973)
404-1360    Fax: (212) 883-8883      Residence: Cayman Islands      Provident
Premier Master Fund, Ltd    c/o Gemini Investment Strategies, LLC    Duval &
Stachenfeld, LLP      35 Waterview Boulevard    300 East 42nd Street     
Parsippany, NJ 07054    New York, New York 10017      Attention: Steven Winters
   Attn: Bob Mazzeo, Esq.      Telephone: (973) 404-1350    Telephone: (212)
692-5530      Fax: (973) 404-1360    Fax: (212) 883-8883      Residence: Cayman
Islands      Langley Partners, L.P.    c/o Langley Management, LLC           535
Madison Avenue, 7th Floor           New York, NY 10022           Attention:
Jeffrey Thorp           Telephone: (212) 850-7528           Fax: (212) 208-2971
    

UBS O’Connor LLC F/B/O O’Connor

PIPES Corporate Strategies Master Ltd

  

c/o UBS O’Connor LLC

One North Wacker Drive, 32nd Floor

  

Schulte, Roth & Zabel LLP

919 Third Avenue

     Chicago IL 60606    New York, NY 10022



--------------------------------------------------------------------------------

     Attention: Timothy Goldenman    Attn: Eleazer Klein, Esq.      Telephone:
(312) 525-5868    Telephone: (212) 756-2000      Fax: (312) 525-6271    Fax:
(212) 593-5955 Elliott International, L.P.    c/o Elliott Management Corporation
   Kleinberg, Kaplan, Wolff & Cohen, P.C.      712 5th Avenue, 35th floor    551
5th Avenue      New York, NY 10019    New York, NY 10176      Attn: Elliot
Greenberg    Attn: Laurence Hui                  Brett Cohen    Telephone: (212)
986-6000                  Nadav Manham    Fax: (212) 986-8866      Telephone:
(212) 506-2999           Fax: (212) 974-2092           Residence: Cayman Islands
     RHP Master Fund, Ltd.                3 Bala Plaza – East, Suite 585       
   Bala Cynwyd, PA 19004           Attn: Keith Marlowe          
            Kamlesh Bhatia           Telephone: (610) 949-9700           Fax:
(610) 949-9600           Residence: Cayman Islands      Dalewood Associates, LP
   c/o Earlybird Capital           600 Third Avenue, 33rd Floor           New
York, NY 10016           Attn: Steve Levine           Telephone: (212) 661-0200
          Fax: (212) 661-4936      Cranshire Capital, L.P.    c/o Downsview
Capital           666 Dundee Road, Suite 1901           Northbrook, IL 60062   
       Attn: Mitch Kopin                       Keith Goodman          
Telephone: (847) 562-9030           Fax: (847) 562-9031      Topaz Partners   
c/o Jemmco Capital Corp    Akin, Gump      900 Third Avenue, 11th Floor    590
Madison Avenue      New York, NY 10022    New York, NY 10022      Attn: Joseph
Lagnado    Attn: Charles Biggio      Telephone: (212) 821-8705    Telephone:
(212) 872-1010      Fax: (212) 644-1175    Fax: (212) 407-3210 Capital Ventures
International    c/o Heights Capital   

Attn: Martin Kobinger

     425 California Street, Suite 1100   

Telephone: (415) 403 6500

     San Francisco, CA 94104   

Fax: (415) 403 6525



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

American Stock Transfer and Trust

Attn: [                    ]

 

Re: eDiets.com, Inc.

 

Ladies and Gentlemen:

 

We are counsel to eDiets.com, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Securities Purchase
Agreement, dated as of April 12, 2004 (the “Securities Purchase Agreement”),
entered into by and among the Company, the selling shareholder named therein,
and the buyers named therein (collectively, the “Holders”) pursuant to which the
Company and such shareholder issued to the Holders shares of the Company’s
Common Stock, par value $.001 per share (the “Common Stock”) and the Company
issued to the Holders additional investment rights exercisable for shares of
Common Stock (the “Additional Investment Rights”). Pursuant to the Securities
Purchase Agreement, the Company also has entered into a Registration Rights
Agreement with the Holders (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock sold to the Holders and the shares of
Common Stock issuable upon exercise of the Additional Investment Rights under
the Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on
                         , 2004, the Company filed a Registration Statement on
Form S-3 (File No. 333-                    ) (the “Registration Statement”) with
the Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

This letter shall serve as our standing notice to you that the Common Stock are,
as of this date, freely transferable by the Holders pursuant to the Registration
Statement. Unless you receive separate notice or instructions from us following
the date hereof and preceding a request by a Holder for a legend-free
certificate or reissue thereof, you need not require further letters from us to
effect any future legend-free issuance or reissuance of shares of Common Stock
to the Holders as contemplated by the Company’s Irrevocable Transfer Agent
Instructions dated March     , 2004. This letter shall serve as our standing
opinion with regard to this matter.

 

Very truly yours,

[ISSUER’S COUNSEL]

By:

 

 

--------------------------------------------------------------------------------

 

CC: [LIST NAMES OF HOLDERS]



--------------------------------------------------------------------------------

Annex I

 

SELLING SECURITYHOLDERS

 

The shares of common stock being offered by the selling securityholders were
issued pursuant to a Securities Purchase Agreement, dated as of April     ,
2004, and are issuable upon exercise of additional investment rights, which were
also issued pursuant to the Securities Purchase Agreement. For additional
information regarding the issuance of these shares of common stock and the
additional investment rights, see “Private Placement of Common Shares and
Additional Investment Rights” above. We are registering the shares of common
stock in order to permit the selling securityholders to offer the shares for
resale from time to time. Except for the ownership of these shares of common
stock and the additional investment rights, the selling securityholders have not
had any material relationship with us within the past three years.

 

The table below lists the selling securityholders and other information
regarding the beneficial ownership of the common stock by each of the selling
securityholders. The second column lists the number of shares of common stock
beneficially owned by each selling securityholder, based on its ownership of the
shares of common stock and the additional investment rights issued pursuant to
the April 2004 private placement, as of                  [    ], 2004, assuming
exercise of all of the additional investment rights held by the selling
securityholders on that date, without regard to any limitations on exercise.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling securityholders.

 

The fourth column assumes the sale of all of the shares of Common Stock offered
by the selling securityholders pursuant to this prospectus.

 

Under the terms of the additional investment rights, a selling securityholder
may not exercise the additional investment rights, to the extent such exercise
would cause such selling securityholder, together with its affiliates, to
beneficially own a number of shares of common stock which would exceed 4.99% of
our then outstanding common stock following such exercise, excluding for
purposes of such determination shares of common stock issuable upon exercise of
the additional investment rights that have not been exercised. The number of
shares in the second column does not reflect this limitation. The selling
securityholders may sell all, some or none of their shares in this offering. See
“Plan of Distribution.”



--------------------------------------------------------------------------------

Name of Selling Securityholder

--------------------------------------------------------------------------------

   Number of Shares Owned
Prior to Offering


--------------------------------------------------------------------------------

   Maximum Number of Shares
to be Sold Pursuant to this
Prospectus


--------------------------------------------------------------------------------

   Number of Shares Owned
After Offering


--------------------------------------------------------------------------------

Portside Growth and Opportunity Fund (6)

              

--------------------------------------------------------------------------------

(1) Ramius Capital Group, LLC (“Ramius Capital”) is the investment adviser of
Portside Growth & Opportunity Fund (“Portside”) and consequently has voting
control and investment discretion over securities held by Portside. Ramius
Capital disclaims beneficial ownership of the shares held by Portside. Peter A.
Cohen, Morgan B. Stark, Thomas W. Strauss and Jeffrey M. Solomon are the sole
managing members of C4S& Co., LLC, the sole managing member of Ramius Capital.
As a result, Messrs. Cohen, Stark, Strauss and Solomon may be considered
beneficial owners of any shares deemed to be beneficially owned by Ramius
Capital. Messrs. Cohen, Stark, Strauss and Solomon disclaim beneficial ownership
of these shares.



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

 

The selling securityholders may, from time to time, sell any or all of their
shares of common stock issued pursuant to the April 2004 private placement or
upon exercise of the additional investment rights on any stock exchange, market
or trading facility on which the shares are traded or in private transactions.
These sales may be at fixed or negotiated prices. The selling securityholders
may use any one or more of the following methods when selling shares:

 

  • ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  • block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  • purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  • an exchange distribution in accordance with the rules of the applicable
exchange;

 

  • privately negotiated transactions;

 

  • short sales;

 

  • broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;

 

  • a combination of any such methods of sale; and

 

  • any other method permitted pursuant to applicable law.

 

The selling securityholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

The selling securityholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

 

Broker-dealers engaged by the selling securityholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling securityholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling securityholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
securityholder. The selling securityholders may agree to indemnify any agent,
dealer or broker-dealer that participates in transactions involving sales of the
shares if liabilities are imposed on that person under the Securities Act.



--------------------------------------------------------------------------------

The selling securityholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling securityholders to include the pledgee, transferee or other
successors in interest as selling securityholders under this prospectus.

 

The selling securityholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling securityholders to include the pledgee, transferee or other
successors in interest as selling securityholders under this prospectus.

 

The selling securityholders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be “underwriters” within
the meaning of the Securities Act in connection with such sales. In such event,
any commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act. The selling
securityholders have advised us that they have acquired their securities in the
ordinary course of business and they have not entered into any agreements,
understandings or arrangements with any underwriters or broker-dealers regarding
the sale of their shares of common stock, nor is there an underwriter or
coordinating broker acting in connection with a proposed sale of shares of
common stock by any selling securityholder. If we are notified by any selling
securityholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling securityholders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling securityholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
securityholders.